748 N.W.2d 810 (2008)
Alberta WASHINGTON, Personal Representative of the Estate of Barbara Richardson, Deceased, Plaintiff-Appellee,
v.
GLACIER HILLS NURSING CENTER, d/b/a Glacier Hills, Inc., Defendant-Appellant, and
Kristen Tyszkowski, M.D. and Lona Mody, M.D., Defendants-Appellees.
Docket No. 134948. COA No. 266487.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the August 16, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., not participating, due to a familial relationship with counsel of record.